DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of India on 06/24/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041026717 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al. (US 4,970,415), hereinafter Fitzpatrick, in view of Ozalevli et al. (US 10,469,073 B1), hereinafter Ozalevli.
	Regarding claim 1, Fitzpatrick discloses, in Figure 4, an integrated circuit, comprising:
	a junction-gate field effect transistor (Col. 3, Lines 45-50, “assume N channel DFET and EFET…however, N channel or P channel MOSFETS and JFETs…can also be used”) having a JFET gate (DFET 60 gate), a JEFT source (DFET 60 to R3), and a JFET drain, the JFET drain adapted to be coupled to a power supply (Col. 4, Lines 49-52, “DFET 60…coupled between…power supply voltage V.sub.PS”);
	a current generator (combination of EFET 70, EFET 80, EFET 50, DFET 40, and DFET 90 produces V.sub.REF which inherently produces a reference current) having a current generator input and current generator outputs, the current generator input coupled to the JFET source (DFET 60 and resistor R3 are coupled to node 2) and a first current generator output coupled to the JFET gate (coupled via V.sub.GS to gate of DFET 60).
	But fails to teach a dynamic filter having a dynamic filter input and a dynamic filter output, the dynamic filter input coupled a second of the current generator outputs; and
	an output transistor having an output transistor gate coupled to the dynamic filter output.
	However, Ozalevli discloses, in Figure 4B, a dynamic filter (453) having a dynamic filter input and a dynamic filter output, the dynamic filter input coupled a second of the current generator outputs (Col. 12, Lines 50-53, “PMOS 428, in some examples, couples the capacitor 452 to (and/or decouples the capacitor 452 from) node 485 to enable the capacitor 452 to filter the current present at node 485”); and
	an output transistor (442) having an output transistor gate coupled to the dynamic filter output (output of filter 453 coupled via 482, current source 480, node 491, and drain to gate connection of transistor 442).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the dynamic filter and output transistor coupling of Ozalevli in the integrated circuit of Fitzpatrick, to achieve the benefit of mitigating the amount of instantaneous current change between the filtered and non-filtered portion of the current generated (Ozalevli, Col. 3, Lines 60-66).
	Regarding claim 8, Fitzpatrick discloses, in Figure 4, an apparatus, comprising:
	a power input (V.sub.PS);
	a junction-gate field effect transistor (Col. 3, Lines 45-50, “assume N channel DFET and EFET…however, N channel or P channel MOSFETS and JFETs…can also be used”) having a JFET gate (DFET 60 gate), a JEFT source (DFET 60 to R3), and a JFET drain, the JFET drain coupled to a power supply (Col. 4, Lines 49-52, “DFET 60…coupled between…power supply voltage V.sub.PS”);
	a current generator (combination of EFET 70, EFET 80, EFET 50, DFET 40, and DFET 90 produces V.sub.REF which inherently produces a reference current) having a current generator input and current generator outputs, the current generator input coupled to the JFET source (DFET 60 and resistor R3 are coupled to node 2) and a first of the current generator outputs coupled to the JFET gate, the current generator configured to generate a reference current (coupled via V.sub.GS to gate of DFET 60).
	But fails to teach a dynamic filter having a dynamic filter input and a dynamic filter output, the dynamic filter input coupled to a second of the current generator outputs and configured to receive a mirrored version of the reference current, the dynamic filter configured to provide an output current based on the mirrored version of the reference current; and
	an output transistor having an output transistor gate coupled to the dynamic filter output and a drain at which the output transistor is configured to provide the output current.
	However, Ozalevli discloses, in Figure 4B, a dynamic filter (453) having a dynamic filter input and a dynamic filter output, the dynamic filter input coupled to a second of the current generator outputs (Col. 12, Lines 50-53, “PMOS 428, in some examples, couples the capacitor 452 to (and/or decouples the capacitor 452 from) node 485 to enable the capacitor 452 to filter the current present at node 485”) and configured to receive a mirrored version of the reference current, the dynamic filter configured to provide an output current based on the mirrored version of the reference current (Col. 12, Lines 39-41, “PMOS 416 and the PMOS 418 create a current mirror that approximately mirrors a current from the node 497 to the node 485”…filter 453 filters the current present at node 485); and
	an output transistor (442) having an output transistor gate coupled to the dynamic filter output (output of filter 453 coupled via 482, current source 480, node 491, and drain to gate connection of transistor 442) and a drain at which the output transistor is configured to provide the output current (current from node 491 is provided to drain of transistor 442).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the dynamic filter and output transistor coupling of Ozalevli in the integrated circuit of Fitzpatrick, to achieve the benefit of mitigating the amount of instantaneous current change between the filtered and non-filtered portion of the current generated (Ozalevli, Col. 3, Lines 60-66).
	Regarding claim 9, Fitzpatrick in view of Ozalevli disclose the apparatus of claim 8, and Fitzpatrick continues to disclose wherein the JFET is configured to provide a local power supply at the JFET source (Col. 4, Lines 49-52, “I3 is provided by DFET 60 and resistor R3, acting together as a load device, coupled between the drain of EFET 50 (at node 2) and power supply voltage V.sub.PS”), the local power supply having a value approximately equal to a voltage provided at the JFET gate (V.sub.GS) plus a pinch-off voltage of the JFET (Col. 4, Lines 56-57, “The magnitude of current I3 and the V.sub.GS of EFET 50 are at equilibrium”).
Claims 10, 14-15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Ozalevli as applied to claims 1 & 8-9 above, and further in view of Holloway et al. (US 6,831,504 B1), hereinafter Holloway.
	Regarding claim 10, Fitzpatrick in view of Ozalevli disclose the apparatus of claim 9, but fail to disclose wherein the current generator is configured to generate IREF based on the local power supply and a resistor having a resistance inversely proportional to IREF.
	However, Holloway discloses, in Figure 1, wherein the current generator is configured to generate IREF (I.sub.Ref) based on the local power supply (Vdd) and a resistor (R.sub.Ref) having a resistance inversely proportional to IREF (Col. 4, Lines 61-63, “the reference current I.sub.Ref is inversely proportional to the resistance of resistor R.sub.Ref”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the inverse proportionality of Holloway in the apparatus of Fitzpatrick and Ozalevli, to achieve the benefit of a small amount of hyperbolic nonlinearity in the reference current as a result of the positive temperature coefficient of the resistance (Holloway, Col. 4, Lines 63-65).
	Regarding claim 14, Fitzpatrick in view of Ozalevli disclose the apparatus of claim 8, and Fitzpatrick continues to disclose the JFET gate (Col. 3, Lines 45-50, “assume N channel DFET and EFET…however, N channel or P channel MOSFETS and JFETs…can also be used”) but fails to disclose wherein the current generator is a self-starting circuit configured to provide a bias current for biasing the JFET gate.
	However, Holloway discloses, in Figure 1, wherein the current generator is a self-starting circuit (Col. 7 & 8, Lines 51-55 & 1-4, “current source I1 increases from zero current to some fixed current value. After the current reaches its fixed value…the various circuit nodes will be at their steady state closed loop operating points…steady state operation…causes a reference current I.sub.Ref to flow”) configured to provide a bias current for biasing a transistor gate (Col. 10, Lines 23-24, “transistor M5 is biased by the closed loop control system”…bias current is provided at the gate of M7).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the transistor biasing of Holloway in the apparatus of Fitzpatrick and Ozalevli, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
	Regarding claim 15, Fitzpatrick discloses, in Figure 4, a system, comprising:
an integrated circuit, the integrated circuit comprising a current reference having an input coupled to the battery and an output, the current reference comprising:
a junction-gate field effect transistor (Col. 3, Lines 45-50, “assume N channel DFET and EFET…however, N channel or P channel MOSFETS and JFETs…can also be used”) having a JFET gate (DFET 60 gate), a JEFT source (DFET 60 to R3), and a JFET drain, the JFET drain coupled to a power supply (Col. 4, Lines 49-52, “DFET 60…coupled between…power supply voltage V.sub.PS”); and
a current generator (combination of EFET 70, EFET 80, EFET 50, DFET 40, and DFET 90 produces V.sub.REF which inherently produces a reference current) having a current generator input and current generator outputs, the current generator input coupled to the JFET source (DFET 60 and resistor R3 are coupled to node 2) and a first of the current generator outputs coupled to the JFET gate, the current generator configured to generate a reference current (coupled via V.sub.GS to gate of DFET 60).
But fails to disclose wherein the system comprises:
	a battery;
	the current reference comprising:
a dynamic filter having a dynamic filter input and a dynamic filter output, the dynamic filter input coupled to a second of the current generator outputs and configured to receive a mirrored version of IREF, the dynamic filter configured to provide an output current based on the mirrored version of IREF; and
an output transistor having a gate and a drain, the output transistor gate coupled to the dynamic filter output and a drain.
a circuit having an input coupled to the output transistor drain, the circuit configured to receive the output current from the output transistor at the circuit input.
	However, Ozalevli discloses, in Figure 4B, a system, comprising:
a battery (Col. 4, Lines 13-14, “power source is, for example, a battery”);
an integrated circuit (400), the integrated circuit comprising a current reference having an input coupled to the battery and an output, the current reference comprising:
a dynamic filter (453) having a dynamic filter input and a dynamic filter output, the dynamic filter input coupled to a second of the current generator outputs (Col. 12, Lines 50-53, “PMOS 428, in some examples, couples the capacitor 452 to (and/or decouples the capacitor 452 from) node 485 to enable the capacitor 452 to filter the current present at node 485”) and configured to receive a mirrored version of the reference current, the dynamic filter configured to provide an output current based on the mirrored version of the reference current (Col. 12, Lines 39-41, “PMOS 416 and the PMOS 418 create a current mirror that approximately mirrors a current from the node 497 to the node 485”…filter 453 filters the current present at node 485).
an output transistor (442) having an output transistor gate coupled to the dynamic filter output (output of filter 453 coupled via 482, current source 480, node 491, and drain to gate connection of transistor 442) and a drain at which the output transistor is configured to provide the output current (current from node 491 is provided to drain of transistor 442).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the dynamic filter and output transistor coupling of Ozalevli in the integrated circuit of Fitzpatrick, to achieve the benefit of mitigating the amount of instantaneous current change between the filtered and non-filtered portion of the current generated (Ozalevli, Col. 3, Lines 60-66).
	The combination of Fitzpatrick and Ozalevli fails to disclose wherein the system comprises a circuit having an input coupled to the output transistor drain, the circuit configured to receive the output current from the output transistor at the circuit input.
	However, Holloway discloses, in Figure 4, wherein the system comprises a circuit (Rload) having an input (216) coupled to the output transistor drain (M12), the circuit configured to receive the output current from the output transistor at the circuit input (Col. 12, Lines 53-56, “output current lout is generated by a PMOS transistor M12…the drain terminal is connected to the output terminal 216”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the circuit of Holloway in the system of Fitzpatrick and Ozalevli, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
	Regarding claim 17, the combination of Fitzpatrick, Ozalevli, and Holloway disclose the system of claim 15, and Fitzpatrick continues to disclose wherein the JFET is configured to provide a local power supply at the JFET source (Col. 4, Lines 49-52, “I3 is provided by DFET 60 and resistor R3, acting together as a load device, coupled between the drain of EFET 50 (at node 2) and power supply voltage V.sub.PS”), the local power supply having a value approximately equal to a voltage provided at the JFET gate (V.sub.GS) plus a pinch-off voltage of the JFET and being independent of a voltage of the battery (Col. 4, Lines 56-57, “The magnitude of current I3 and the V.sub.GS of EFET 50 are at equilibrium”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fitzpatrick, Ozalevli, and Holloway as applied to claims 10, 14-15, & 17 above, and further in view of Chakraborty et al. (US 2017/0126120 A1), hereinafter Chakraborty.
	Regarding claim 16, the combination of Fitzpatrick, Ozalevli, and Holloway disclose the system of claim 15, but fail to disclose wherein the battery has voltage transients resulting in a battery voltage in a range of about 2.5 Volts to about 70 Volts.
	However, Chakraborty discloses wherein the battery has voltage transients resulting a battery voltage in a range of about 2.5 Volts to about 70 Volts (Para [0002], “the DC bus voltage ranges from 8-16 V…high input voltage transient conditions may occur, for example, if the battery is disconnected, leading to a voltage rise on the DC bus. In this situation, the buck DC-DC converter high and low side switching devices may need to block voltages as high as 40 V or more during the high input voltage transient event”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the voltage range of Chakraborty in the system of Fitzpatrick, Ozalevli, and Holloway, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896